ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowable because the prior art of record fails to teach or suggest a light detecting device comprising: a pixel configured to generate a pixel signal; and a comparator comprising: a current source including a second transistor disposed between a first line supplied with a first voltage and the first transistor, wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage, wherein a polarity of the first transistor is opposite to a polarity of the second transistor, and wherein the comparator further comprises a third transistor, wherein a gate of the third transistor is coupled to a second node between the first and the second transistors and one of a source or a drain of the third transistor is coupled to a third line supplied with a third voltage, in combination with the other elements of the claim. The closest prior art of record, Purcell in view of Vallancourt discloses a light detecting device with a pixel and a comparator, however, the combination fails to teach or suggest “wherein the comparator further comprises a third transistor, wherein a gate of the third transistor is coupled to a second node between the first and the second transistors and one of a source or a drain of the third transistor is coupled to a third line supplied with a third voltage” as currently claimed.
Claims 12, 14 and 17-20 are allowable based on their dependence on claim 11.
Claim 13 is allowable because the prior art of record fails to teach or suggest a light detecting device comprising: a pixel configured to generate a pixel signal; and a comparator comprising: a current source including a second transistor disposed between a first line supplied with a first voltage and the first transistor, wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage, wherein a polarity of the first transistor is opposite to a polarity of the second transistor, wherein the comparator further comprises a 
Claim 16 is allowable because the prior art of record fails to teach or suggest a light detecting device comprising: a pixel configured to generate a pixel signal; and a comparator comprising: a current source including a second transistor disposed between a first line supplied with a first voltage and the first transistor, wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage, wherein a polarity of the first transistor is opposite to a polarity of the second transistor, wherein the comparator further comprises a third transistor coupled to a third line supplied with a third voltage and to the first node, and wherein a polarity of the third transistor is opposite to a polarity of the second transistor, in combination with the elements of claims 11 and 12 from which it is dependent.  The closest prior art of record, Purcell in view of Vallancourt and further in view of Iwasa discloses a light detecting device with a pixel and a comparator, however, the combination fails to teach or suggest “wherein a polarity of the third transistor is opposite to a polarity of the second transistor” as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696